STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                               UNPUBLISHED
                                                               September 13, 2016
              Plaintiff-Appellee,

v                                                              No. 327632
                                                               Kent Circuit Court
JEROME JOSEPH MATTHEWS,                                        LC No. 14-011325-FH

              Defendant-Appellant.


Before: MURRAY, P.J., and HOEKSTRA and BECKERING, JJ.

BECKERING, J. (concurring).

       I concur in result only.


                                                        /s/ Jane M. Beckering




                                          -1-